DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the reply filed 4/19/2021.
Response to Arguments
	All of Applicant’s arguments filed 4/19/2021 have been fully considered.
	Regarding the 103 rejections, Applicant argues that the concentrated treatment composition in each claim uses the "consisting of' transition.
This is not persuasive. While the claims 17 and 25 do recite consisting of language, the claims also recites the presence of an optional fragrance-containing/odor control composition with claim 25 specifically reciting “fragrance-containing/odor control composition including a component selected from…” and fails to define with “consisting of” language, the specific ingredients that make this optional composition, thus the optional composition is not limited to just fragrances, but could comprise fragrances and any other components, which in turns opens up the final concentrated composition to the presence of ingredients outside of the bird repelling composition, glycol and fragrance.  
Applicant remarks that 0.78% is not a concentrated composition.
This is not persuasive, as the prior art also teaches the use of 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% of repellent compound (and therefore 50-99.22% solvent) could be effectively used and would have been motivated to optimize this amounts to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
Applicant remarks that each of the compositions reference by the Examiner include additional components.
This is not persuasive, as discussed above, the presence of the optional fragrance-containing/odor control composition opens up the composition to the presence of other components not specifically recited.  However, the Examiner does makes obvious a composition consisting of the bird 
Applicant argues that the following disclosures teach Tween 80 which is a surfactant explicitly excluded from the instant claims.
This is not persuasive as the teachings of the prior art are not limited to the working examples.  Furthermore, those specific disclosures of Kare support the examiners conclusion that a composition can be formulated consisting of a) bird repelling composition; b) glycol; and c) optionally a fragrance.  While Tween 80 is the exemplified carrier, Kare also teaches propylene glycol to be a preferred carrier/solvent and The table on Co. 3-4 shows compositions having just propylene glycol and dimethyl anthranilate.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-24 and 26-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kare (US 2,967,128), Whittaker (EP 1 897 565) and Scott (US 6,465,047). Kare is cited on the IDS filed 9/7/2018.
The instant claims are directed to a method of applying a diluted composition comprising the steps of injecting a bird repelling concentration into water under pressure and directing the combined composition through nozzles for application into the atmosphere or other surfaces.
Kare discloses a process for repelling birds by applying a compound, preferably dimethyl anthranilate, to a material from which the birds are to be repelled (Kare – claim 1 and Col. 1, lines 55-60).  Kare teaches the use of liquid carriers having the repellant compounds dispersed therein (Col. 2 , lines 65-72). Kare teaches the repellant compounds to be dissolve in an organic solvent (Col. 3, lines 1-5).
Kare teaches the repellant composition to be ones wherein the compounds are dissolved in organic solvents and diluted with water for actual use, reading on “applying a diluted treatment composition formed from a concentrated treatment composition” (Col. 4, lines 50-55).  Kare teaches a preferred solvent to be propylene glycol (Col. 3, lines 60-61).
Kare exemplifies a concentrate composition comprising 12.50% dimethyl anthranilate, 78.80% propylene glycol and some fragrances (methyl phenyl acetate, geraniol and dimethyl benzyl carbonyl acetate).  No surfactants outside of propylene glycol are present in the composition (Col. 7, lines 45-60).

While Kare doesn’t exemplify a composition consisting of just the bird repelling composition (for example, dimethyl anthranilate) and glycol (with the optional fragrance composition not present), Kare teaches the process to be carried out by applying a compound, such as methyl anthranilate, dispersed in a carrier, specifically an organic solvent (Kare – claim 6), therefore a skilled artisan would recognize that the treatment composition could be formulated to comprise only methyl anthranilate or dimethyl anthranilate and an organic solvent, such as propylene glycol which is taught to be the preferred solvent, as these are taught by the reference to be the main/critical components.  Kare teaches that various concentrate formulations can be used and exemplifies the use of .78%, 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% of repellent compound (and therefore 50-99.22% solvent) could be effectively used and would have been motivated to optimize this amounts to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
Kare further teaches that the concentrate is diluted with water and dispensed as a spray, which may be an aerosol, for use on growing crops (Col. 5, lines 65-67), however, Kare does not teach injecting the concentrate composition into water under pressure and directing the treatment through nozzles.
Whittaker discloses an odor and bird control/repellant formulation comprising an active agent, solvent, surfactants, etc., wherein the active agent is methyl anthraniliate or dimethyl anthraniliate (Abs and [0011]).  Whittaker teaches that the compositions can be applied via liquid or aerosol application and can be done by any suitable method such as liquid pumps (manual and power operated), liquid atomizers (hydraulic energy) and suitable areas for application include crop fields [0066-0070].  

While Whittaker teaches the composition may be applied using a power operated liquid pump or liquid atomizer that uses hydraulic energy, Whittaker does not expressly teach how such a device operates, or how much pressure the contents are under. 
Scott teaches precision polymer dispersion application by airless spray where the dispersion is applied to a substrate at a pressure of 100 to 1500 psi. (Title, Abs.,entire document) Airless spray refers to a method of application using hydraulic pressure instead of air to atomize and spray liquids; the technology involves forcing the dispersion through a small, precise orifice at a pressure of from 100 - 1500 psi. Scott teaches that various types of nozzles can be used with the airless spray process (Col. 2, lines 24-52).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kare and Whittaker with those of Scott.  One of skill in the art would have been motivated to use an airless spray system that relies on hydraulic power and a pressure of 100 to 1500 psi, to apply the diluted formulation of Kare, as suggested by Whittaker and Scott.  One of ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because Whittaker already teaches using this kind of device and Scott merely provides further details regarding a type of device already taught by Whittaker to be suitable.
While the prior art doesn’t specifically teach injecting the concentrated solution into water under pressure of 100-1500psi to form the diluted compositions and instead makes obvious the use of 100-1500psi pressure to apply to diluted composition to a surface, it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prime facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Claims 17, 19-24, 25 and 26-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kare (US 2,967,128), Whittaker (EP 1 897 565) and Scott (US 6,465,047), as applied to claims 17, 19-24 and 26-32 above, and further in view of Hasegawa (US 5,364,626).
As discussed above, Kare, Whittaker and Scott make obvious the limitations of claims 17, 19-25 and 26-32, however, they do not teach the composition to comprise a fragrance-containing odor control composition including diethyl phalate and/or zinc ricineolate.
The examiner would like to note that the word “including” is equivalent to “comprising”, thus the fragrance-containing odor control composition comprises diethyl phalate and/or zinc ricineolate and does not excludes the presence of other ingredients.
Hasegawa discloses a repelling material for animals comprising a repellant and having an excellent sustained release property (Abs).  Hasegawa teaches the sustained release agent to be a substance selected from phthalic acid esters, citric acid esters and glycols, such as diethyl phthalate and propylene glycol.  (Hasegawa – claims 1-2).
It would have been prima facie obvious to a person of ordinary skill in the art before the invention was made to modify the teachings of Kare, Whittaker and Scott and add diethyl phthalate to the composition of Kare in order to provide the composition with a sustained release element to increase the life of the repellant by allowing for gradual release of the repellent. One of skill in the art would have .  

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613